Title: To George Washington from Major General Philemon Dickinson, 11 August 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Trenton [N.J.] 11 August 1777

This morning came to this Place, Mr. Anthony Taylor an Inhabitant of Jersey, & gave me the following account that on Wednesday Eveng last (having the liberty of the City, & by bribing two Sailors) he made his escape from New York, in a Boat; that a Frigate came up to N. York, the day before he left it, the Captain of which said, that he had left the whole Fleet much to the Eastward of N. York, & the prevailing Opinion there, was an Eastern Expedition—the Troops upon Staten Island were order’d to hold themselves in readiness to remove to Kingsbridge, & the Transports (about 60 in Number) were order’d immediately into ballast, Men of War remaining at N. York were, 1, sixty four Gun Ship, & 3, fiftys—about 3,000 Troops upon York Island composed of British, Hessians, & new Levies, with some Light Dragoons, that both the Inhabitants, & troops at N. York began to grow very sickly, especially the Hessians, the Light horse remaining upon York Island have a disorder among them, of which many have died, Mr Taylor saw a few of them shot, being judged past recovery by the Officers.
That the difference between Genls Howe & De Heister had arisen to such a height, that the latter had sailed for England in a Frigate deeply laden’d with Hessian Plunder, since the former sailed with the Fleet from N. York, Mr Taylor saw De-Heister embark, Gen: Niphausen commands the Hessian Troops—they say in N. York, their reinforcement amounted to 4,000 Men—A Vessell arrived not long since from England which, brought many London Papers, one of which has Lord Chathams Speech in it, but was not permitted to be inserted in the N. York Papers, being very severe upon Administration, he tells them, he might as well pretend to conquer America with the crutch that then supported him, as they could hope for Conquest from the Foreign Mercenaries & British Troops they had sent to America, & concluded by advising them, to accommodate matters upon any Terms they could.

Mr Taylor, is an intelligent Young fellow, & says he had frequent Opportunitys of geting Information from some of the Officers, having been a Prisoner in N. York for five months past—The Tories in general, he thinks appears much dejected.
Not knowing whether your Excellency has received this account, I think proper to send it by Express. I have the honor to be, Your Excellencys, most Ob. Servt

Philemon Dickinson

